AMENDMENT TO CONCURRING IN RESULT OPINION PUBLISHED JUNE 13, 1969
Ferguson, Judge:
Ten days after the publication of our opinion in this case (June 13, 1969), and two days prior to the issuance of this Court’s mandate (June 25, 1969), the Supreme Court of the United States, in Chimel v California, 395 US —, 23 L Ed 2d 685, 89 S Ct — (Ño. 770, published June 23, 1969), decided that in the absence of a search warrant, a search conducted incidental to an arrest may not extend beyond the person of the individual and the area from within which he might obtain either a weapon or something that could be used as evidence against him. Since in United States v Goldman, the issue was a search incidental to his arrest, the search of room 6 was “ ‘unreasonable’ under the Fourth . . . Amendment” to' the Constitution. Chimel v California, supra, at page 16, slip opinion.
In addition, I believe that in light of the Supreme Court’s opinion in O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (No. 646, published June 2,1969), this accused should have been returned to the United States and tried in a Federal District Court for the two specifications under Article 134, alleging violation of section 472, Title 18, United States Code (possession of counterfeit military payment certificates and fifty-dollar bills, purporting to be obligations of the United States).
I believe that good cause exists for reconsideration of this Court’s' opinion and that counsel should be given the opportunity to present briefs and arguments on the applicability of these issues.